DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
When taken in conjunction with the claim amendments, applicant’s arguments filed 3/04/2021 are persuasive in demonstrating that the claims are drawn to a practical application, as discussed during the 2/25/2021 interview.  The 35 USC 101 rejections are overcome and withdrawn.
Regarding distinguishing over the prior art, the step of:
“calculating a final transformation matrix and a final energy band structure where all unphysical branches, which are energy bands not corresponding to a first energy band structure in a second energy band structure, are removed from the effective energy region by comparing the first energy band structure calculated based on the Hamiltonian and the overlap matrix with the second energy band structure calculated based on the first reduced Hamiltonian and the first reduced overlap matrix”
is not taught or suggested in the prior art.  While the art does discuss using density functional theory to calculate eigenstates and to generate matrices, including Hamiltonians and overlap matrices, the art does not disclose calculation of reduced versions of these, and then using a comparison of the original and reduced versions to generate a final adjusted transformation matrix.
Liu (US 20150088473 A1) represents the closest prior art.  It discusses simulating semiconductor devices via uses of Hamiltonians and overlap matrices in a density functional theory model.  It is silent regarding Bloch state calculations, but does discuss eigenvalues for band structures (roughly equivalent features).  It is silent, however, regarding calculation of a final transformation matrix by removing energy bands based on a comparison of the Hamiltonian and overlap matrix with a reduced Hamiltonian and overlap matrix. 
Stokbro (US 20180129765 A1) provides discussion of similar features as Liu, but is silent regarding the final transformation matrix as discussed above for Liu.
Langhoff (US 20110313741 A1) provides detailed discussion of calculation of eigenstates (i.e. Bloch states) with Hamiltonians and overlap matrices.  It is silent regarding a reduced version of these, and using a comparison of the reduced version and the original to generate a transformation matrix.
Miller (US 20150142398 A1) discusses partitioning a molecular system including analysis with density functional theory, but its partitioning is not equivalent to the reduced Hamiltonian/overlap matrix of the instant claims.  Rather, its partitioning is for breaking up complex molecular systems into subsystems so that they can be handled with different levels of accuracy (vs. the same system at varying levels of accuracy).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2128